Citation Nr: 0900535	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-38 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 70 percent disability 
evaluation for service-connected PTSD.

In the veteran's March 2006 substantive appeal, he requested 
a hearing before the Board to be held in Washington, D.C.  He 
withdrew this request in June 2006.  As such, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).

After the RO certified the case to the Board, additional 
evidence was received from the veteran.  When the Board 
receives pertinent evidence that was not initially considered 
by the RO, generally the evidence must be referred to the RO 
for review.  38 C.F.R. § 20.1304(c).  An exception is made if 
the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without 
such referral.  Id.  Here, the Board's decision is favorable 
to the veteran.  Thus, it is not necessary to refer this 
material to the RO for initial consideration.  38 C.F.R. § 
20.1304. 


FINDING OF FACT

The veteran's PTSD manifests primarily with symptoms of 
chronic sleep impairment, nightmares, depression, memory 
impairment, poor concentration, social isolation and 
hypervigilance, irritability, intrusive thoughts; and more 
nearly approximates total impairment with deficiencies in 
most areas. 




CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, the criteria for 
a total disability rating (100 percent) for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the veteran's case.  Given the 
entirely favorable action below, however, no discussion of 
the VCAA is required at this point.  Any VA deficiency in 
meeting the duties to notify or assist has not resulted in 
prejudicial error.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The General Rating Formula for Mental Disorders provides for 
a 100 percent evaluation (total rating) where there is 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126(b).  In 
assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A score of 21-30 is indicated when, "Behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends).  A 
score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

The veteran contends he is entitled to a total disability 
rating for his service-connected PTSD, currently rated as 70 
percent disabling.  The evidence supporting his claim 
includes findings reported from two VA psychiatric 
examinations, VA outpatient treatment records, and opinions 
from a private physician.

During a June 2002 VA examination, the veteran reported (in 
brief) decreased participation in social activities with his 
wife, daughter, and friends due to depression.  He denied any 
other recreational or leisure pursuits, other than listening 
to music and reading.  He enjoyed being reclusive.  Some of 
his inability to perform activities was related to his leg 
disabilities though.  He continued to suffer from insomnia, 
depression, nightmares, intrusive memories, frequent panic 
attacks, excessive guilt, exaggerated startle response, 
inability to concentrate, chronic dysphoria, decreased 
concentration and memory, excessive fatigue and low energy on 
a daily basis.  He denied any suicidal or homicidal 
ideations.  The veteran also reported that he had been unable 
to meet his continuing legal education requirements as a 
self-employed private practice attorney, due to lack of 
concentration and memory problems.  He also reported 
difficulty with both written and verbal communications with 
his clients.  He reported that a complaint was filed against 
him by his County Bar Association.  Two additional reports 
were said to have been filed with the State Bar Association, 
by two clients who alleged incompetence for failure to 
complete contracted jobs.  

The examiner commented that the veteran's marital and 
familial relationships were adequate.  His capacity to 
function at work had greatly declined.  It was noted that the 
PTSD and depression symptoms were directly responsible for 
the decreased occupational functioning.  During the objective 
mental status examination, there was demonstrable impairment 
of memory, concentration, and some indication of poor 
judgment and impulsivity.  The examiner also indicated the 
veteran was positive for a considerable detachment and 
estrangement from others; extreme difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The AXIS I 
diagnoses were: PTSD, chronic severe; major depressive 
disorder, recurrent and severe, without psychotic symptoms.  
The AXIS IV diagnosis included occupational functioning, 
severe.  The GAF score was 32.  The examiner opined that the 
veteran was having considerable occupational difficulty due 
to his poor concentration, secondary to the PTSD and 
depression.  The considerable feelings of worthlessness and 
inadequacy also made it difficult for him to function as an 
attorney.  The veteran's depression was found to be secondary 
to his PTSD.

In connection with the instant claim, the veteran was 
examined at a May 2004 VA examination.  The examiner 
indicated that a thorough review of the claims file was 
conducted, with special focus on the prior VA examination, 
orthopedic notes, electroconvulsive therapy (ECT) notes, and 
other relevant medical information.  In addition, an hour and 
a half assessment interview was conducted with the veteran 
and his spouse.  The examiner reported that since the last VA 
examination (in June 2002), the veteran had been treated with 
6 electro convulsion (ECT) treatments, but was forced to 
discontinue them after experiencing an unusual and acute 
medical problem.  The veteran noted some improvement in 
depression the day of treatment, but little effect 
thereafter.  

In terms of subjective complaints, the veteran stated that he 
spent most of his time watching television or reading.  He 
had lost all interest in music.  He rarely left his house, 
except for trips to the grocery store.  When out in public he 
felt unsafe, unprotected and vulnerable.  He only had a few 
friends, and indicated that most of his former friends were 
attorneys who are unsympathetic to his plight.  He did keep 
in contact with a few of his Vietnam friends.  In addition, 
he no longer enjoyed recreational activities such as going 
out, playing cards, or dining with his wife.  He reported 
feeling increasingly hypervigilant and overprotective of his 
wife and daughter, fearing harm might come to them.  He 
stated that his imagination "ran wild" in terms of 
potential dangers.  He kept several baseball bats around the 
house, double and triple-checked doors and windows, and 
suffered an extreme startle response to loud noises.

The veteran also reported daily and constant distressing 
thoughts about his Vietnam experiences.  At times these 
thoughts were so intense that they bordered on flashbacks.  
In addition, his sleep was very disturbed with upsetting 
dreams (nightmares) on a daily basis.  He expressed a general 
fear of not fitting in with the current popular lifestyle.  
He related guilt over his experiences in Vietnam and was 
constantly agitated by current world events such as the 
situation in Iraq and Afghanistan.  

Specifically as it related to his employment, the veteran 
stated that beginning about a year prior, he had difficulty 
meeting deadlines, tolerating people, and concentrating.  He 
found himself repeating work he had already completed.  There 
were also increasing complaints about the quality of his 
services over the last few years, which were very disturbing, 
and contributed to his decision to retire.  The veteran 
reported that he had essentially given up employment as a 
private practicing (self-employed) attorney.  He spent only a 
few hours per day in his home office in preparation of full 
retirement.  The veteran also reported that simple problem 
solving and simple domestic activities were difficult for 
him.  He also reported memory problems.  He would often walk 
into a room and forget why he was there.

Upon objective observation, the examiner stated that it was 
clear the symptoms reported in the June 2002 VA examination 
report had worsened.  The veteran's hygiene and appearance 
were exemplary, however.  He was fully cooperative and 
established excellent rapport.  His mood was moderately 
depressed and anxious during the interview.  He broke down in 
tears multiple times.  His speech was very halting and 
deliberate, although coherent, goal-directed, and relevant.  
He denied any visual, auditory, or olfactory hallucinations 
that were not medication-related.  He had, however, 
experienced medicine-related visual hallucinations in the 
past for which he received emergency treatment.  

Objective mental status evaluation revealed the veteran was 
fully oriented times three, and appeared to be highly 
educated and very bright.  Abstract thinking was good.  His 
remote memory was at an acceptable level, although he 
reported a significant deterioration in concentration, short-
term memory, and immediate recall.  The examiner noted that 
this was objectively demonstrated by him being able to recall 
only 1 out of 4 objects previously reported to him and 
current repetition of only 4 digits on a digit span task.  He 
also missed several times on 5-digit sequence, being correct 
at the beginning and end, but mixing up middle numbers.  
Insight and judgment were well within normal limits and he 
denied any suicidal or homicidal ideation.  The overall 
clinical assessment was PTSD, combat-related, severe and 
chronic; major depressive disorder, recurrent, without 
psychotic features.  The GAF score was 30.  The examiner 
stated "[T]he effect of his PTSD and medical problems 
together represent a profound and devastating impairment in 
his social and occupational functioning.  One could also 
argue that the PTSD alone is profoundly disabling in its own 
right."

VA outpatient treatment records from September 2004 to 
September 2005 show continued treatment for chronic PTSD and 
depression, with symptoms generally unimproved.  These 
records also show that the veteran fully retired from his 
private practice due to his PTSD symptoms and was receiving 
Social Security disability benefits.  He continued to be free 
from delusions or hallucinations and had no suicide attempts.  
His hygiene and grooming remained appropriate.  
Significantly, he continued to report racing thoughts and 
difficulty concentrating.  He was able to sleep well when 
using his medication; otherwise he had significant sleep 
impairment.  The GAF score from a May 2005 evaluation was 58.  

In a November 2005 letter, the veteran's private psychiatrist 
Dr. S. expressed support for a 100 percent rating based on 
the veteran's PTSD symptoms.

Initially, the Board notes that the June 2002 and May 2004 VA 
opinions are several years old, but still fall within the 
general "rating period" for which PTSD must be evaluated.  
Clearly then, this case embodies a gray area, where the 
evidence on appeal is not old enough to be discounted 
outright, but obviously not quite new enough to reflect the 
current disability picture.  In such situations, 
consideration of the benefit of the doubt rule is 
appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   

A careful review of the cumulative evidence (discussed 
supra), reveals that the veteran's primary PTSD symptoms 
consist of chronic sleep impairment, nightmares, 
hypervigilance, depression, irritability, intrusive thoughts, 
memory and concentration impairment, social isolation, and 
occupational impairment.  The veteran's disability has not, 
however, manifested with symptoms of gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; or disorientation to time or place, symptoms 
which represent the criteria for a total disability rating 
under Diagnostic Code 9411.  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
However, while the lists of symptoms under the rating 
criteria are meant to be examples of symptoms that would 
warrant the evaluation; they are not meant to be exhaustive.  
The Board need not find all or even some of the symptoms to 
award a specific evaluation.  Mauerhan, 16 Vet App 442-3 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, when 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability; such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Applying this analysis to the evidence and criteria for the 
100 percent rating, it follows that the veteran would be 
entitled to that rating if PTSD caused total occupational and 
social impairment, regardless of whether he had some, all, or 
none of the symptoms listed in the rating formula, and 
regardless of whether his symptoms were listed or not.  In 
this regard, the veteran's current symptoms have been 
determined to cause severe impairment in both social and 
occupational functioning.  His GAF scores at the two VA 
examinations were 32 and 30, denoting serious PTSD symptoms.  
Moreover, it is evident from the veteran's statements that 
prior to retirement from his private law practice, his PTSD 
symptoms of irritability, social isolation, depression, 
concentration and memory loss difficulties, seriously 
interfered with his ability to successfully perform his 
duties as a self-employed private practice attorney and were 
directly attributable to his decision to retire.  

The Board also finds it significant that both VA examiners 
believed that the veteran's PTSD had increased in severity 
since prior evaluations.  They concluded that while PTSD and 
other medical problems had a profound and devastating impact 
on the veteran's social and occupational functioning, the 
PTSD was a primary factor in the level of social and 
occupational impairment and was profoundly disabling in its 
own right.  Both examiners also noted that the veteran's PTSD 
had resulted in observable significant impairments in 
concentration and memory.  In addition, the Board is mindful 
that some of the veteran's symptoms are caused by his severe 
and recurrent major depressive disorder.  While major 
depressive disorder is not service-connected, both VA 
examiners have opined that the disorder and related symptoms 
are secondary to service-connected PTSD.  In light of all the 
veteran's symptoms and the effect of PTSD and depression on 
his occupational functioning, it appears that the disability 
picture more nearly approximates a total rating.

In closing, the Board has noted that following the VA 
examinations in June 2002 and May 2004, the veteran was given 
a GAF score of 58 in a May 2005 VA outpatient treatment 
record.  Although this score is indicative of moderate 
symptoms, the Board emphasizes that disability percentages 
assigned are not based solely on GAF scores.  See 38 C.F.R. § 
4.130.  Thus, a GAF score does not automatically equate to 
any particular percentage in the Rating Schedule.  Rather, it 
is but one factor to be considered in conjunction with all 
the other evidence of record.  38 C.F.R. §§ 4.2, 4.6.  
Finally, while the November 2005 letter from Dr. S. (which 
expressed support for a 100 percent rating) was not supported 
by clinical records and did not reference specific rating 
criteria to buttress his finding, the Board reiterates that 
it is resolving any reasonable doubt regarding the degree of 
disability in favor of the veteran.  See 38 C.F.R. § 4.3.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that he is entitled to the assignment of the 100 
percent schedular rating.  

ORDER

Resolving all doubt in favor of the veteran total rating (100 
percent) for PTSD is granted.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


